          Case 3:19-cv-01697-VC Document 118 Filed 03/09/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNILOC 2017 LLC,                                   Case No. 19-cv-01697-VC
                 Plaintiff,
                                                     ORDER RE STAY OF CASE
           v.

  APPLE, INC.,
                 Defendant.



        The Court is tentatively inclined to conclude that a stay is warranted, provided that the

parties can reach a reasonable agreement regarding the preclusive effect of the Microsoft IPR

proceedings. The parties are ordered to file a joint submission on preclusion issue by March 18,

2020.

        IT IS SO ORDERED.

Dated: March 9, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
